Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the filing date of 11/12/2019.
Claims 1-20 are pending and have been considered below.


Examiner’s Statement of Reasons for Allowance
Claims 1-20 are considered allowable when reading the claims in light of the specification.  The prior arts of record do not teach or reasonably suggest the combination of the limitations specified in the independent claims 1, 12 and 19.
The closest prior arts are:
Bastiani et al. (“Automated processing pipeline for neonatal diffusion MRI in the developing Human Connectome Project”) discloses that The developing Human Connectome Project is set to create and make available to the scientific community a 4-dimensional map of functional and structural cerebral connectivity from 20 to 44 weeks post-menstrual age, to allow exploration of the genetic and environmental influences on brain development, and the relation between connectivity and neurocognitive function. A large set of multi-modal MRI data from fetuses and newborn infants is currently being acquired, along with genetic, clinical and developmental information. In this overview, we describe the neonatal diffusion MRI (dMRI) image processing pipeline and the structural connectivity aspect of the project. Neonatal dMRI data poses specific challenges, and standard analysis techniques used for adult data are not directly applicable. We have developed a processing pipeline that deals directly with neonatal-specific issues, such as severe motion and motion-related artefacts, small brain sizes, high brain water content and reduced anisotropy. This pipeline allows automated analysis of in-vivo dMRI data, probes tissue microstructure, reconstructs a number of major white matter tracts, and includes an automated quality control framework that identifies processing issues or inconsistencies. We here describe the pipeline and present an exemplar analysis of data from 140 infants imaged at 38–44 weeks post-menstrual age (see the Abstract).
Jiang et al. (“Learning the Image Processing Pipeline”) teaches many creative ideas are being proposed for image sensor designs, and these may be useful in applications ranging from consumer photography to computer vision. To understand and evaluate each new design, we must create a corresponding image processing pipeline that transforms the sensor data into a form, that is appropriate for the application. The need to design and optimize these pipelines is time-consuming and costly. We explain a method that combines machine learning and image systems simulation that automates the pipeline design. The approach is based on a new way of thinking of the image processing pipeline as a large collection of local linear filters. We illustrate how the method has been used to design pipelines for novel sensor architectures in consumer photography applications (see the Abstract).
Tian et al. (“Automatically designing an image processing pipeline for a five-band camera prototype using the local, linear, learned (L3) method”) teaches The development of an image processing pipeline for each new camera design can be time-consuming. To speed camera development, we developed a method named L3 (Local, Linear, Learned) that automatically creates an image processing pipeline for any design. In this paper, we describe how we used the L3 method to design and implement an image processing pipeline for a prototype camera with five color channels. The process includes calibrating and simulating the prototype, learning local linear transforms and accelerating the pipeline using graphics processing units (GPUs) (see the Abstract).
Chen et al. (“Learning to See in the Dark”) teaches an imaging in low light is challenging due to low photon count and low SNR. Short-exposure images suffer from noise, while long exposure can induce blur and is often impractical. A variety of denoising, deblurring, and enhancement techniques have been proposed, but their effectiveness is limited in extreme conditions, such as video-rate imaging at night. To support the development of learning-based pipelines for low-light image processing, we introduce a dataset of raw short-exposure low-light images, with corresponding long-exposure reference images. Using the presented dataset, we develop a pipeline for processing low-light images, based on end-to-end training of a fully-convolutional network. The network operates directly on raw sensor data and replaces much of the traditional image processing pipeline, which tends to perform poorly on such data. We report promising results on the new dataset, analyze factors that affect performance, and highlight opportunities for future work (see the Abstract).
Applicant’s claimed invention is deemed allowable over the cited prior arts above as the prior arts do not teach the combination of the limitations specified in the independent claims:
“automatically creating an image processing pipeline, the method comprising the steps of: 
receiving, via one or more hardware processors, an input data comprising an input goal and one or more images to be processed for achieving the input goal, the input data being characterized by a plurality of input properties corresponding to the input goal and the one or more images;
creating a context model, via the one or more hardware processors, in the form of an instance of a context meta model, wherein the context meta model is configured to capture context of a domain having a property goalDescription corresponding to the input goal, and wherein the context meta model is characterized by a plurality of types of contexts including (i) a DomainContext representing domain related information, (ii) an InputContext representing information pertaining to the one or more images and (iii) a ProcessingContext representing information pertaining to the one or more hardware processors;
creating a potential image processing pipeline, via the one or more hardware processors, based on a solution meta model, wherein the solution meta model is characterized by one or more algorithms associated with the DomainContext for performing a plurality of tasks corresponding to the input goal, and wherein each of the plurality of tasks are associated with (i) a TaskType from a plurality of TaskTypes (ii) a TaskTemplate representing a reusable task sequence for the input data using a taskOrder and (iii) the one or more algorithms for performing an associated task;
39creating a rule model, via the one or more hardware processors based on a rule meta model, wherein the rule meta model is configured to capture knowledge pertaining to the DomainContext and wherein the rule model is characterized by a plurality of rules of types including (i) TemplateRule representing rules for selecting the TaskTemplate from a list of TaskTemplate, for each of the plurality of tasks, (ii) AlgoRule representing rules for selecting an algorithm from the one or more algorithms for performing an associated task in the TaskTemplate based on the context model and (iii) PropRule representing rules for updating properties of the one or more images based on execution of a selected algorithm;
obtaining, via the one or more hardware processors, the taskOrder representing an order of execution of the plurality of tasks by performing execution of the TemplateRule for selection of the TaskTemplate pertaining to the goalDescription; 
executing, via the one or more hardware processors, one or more rules from the plurality of rules, comprised in AlgoRule, corresponding to each of the plurality of tasks based on the obtained order of execution of the plurality of tasks to obtain a recommended algorithm for each of the plurality of tasks;
executing, via the one or more hardware processors, the recommended algorithm for each of the plurality of tasks; and
validating, via the one or more hardware processors, the potential image processing pipeline to obtain a validated image processing pipeline corresponding to the input goal using a continually updated model based Knowledge Repository 40comprising the context meta model, the solution meta model, the rule meta model and algorithmic services corresponding to the one or more algorithms, by dynamically performing:
on execution of the recommended algorithm, validating an outcome associated thereof for each of the plurality of tasks for input and output consistency; and
on execution of the one or more rules, validating the one or more rules corresponding to each of the plurality of tasks based on dynamic updation of the InputContext of the context model”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191